DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 	Claims 7, 9, and 10 have been cancelled.  Claim 11 has been withdrawn.  Claims 1 and 8 have been amended.
	Claims 1-6 and 8 are under examination.

2.	All rejections/objections pertaining to claim 10 are moot because the claim was cancelled with the reply filed on1/19/2021.

Claim Objections
3.	Claim 1 is objected to because of the recitation “wherein the weight percentage of the nucleic acid in total nanoflowers is 7 to 13 wt%”.  Correction to “wherein the concentration of nucleic acid in total nanoflowers is 7 to 13 wt%” is suggested.
Claim Rejections - 35 USC § 112(d)
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting that the concentration of the nucleic acid is 10 pM-1 [Symbol font/0x6D]M, claim 6 broadens the subject matter of the parent claim 1, which is limited to a nucleic acid concentration of 0.05-1 [Symbol font/0x6D]M. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (Nature Nanotechnol., 2012, 7: 428-432), in view of each Lee et al. (J. Nanobiotechnol., 2015, 13: 1-10), Wei et al. (ACS Appl. Mater. Interfaces, 2014, 6: 14919-14922), and Mei et al. (Nano Research, 2015, 8: 3447-3460).
Ge et al. teach protein-inorganic hybrid nanoflowers obtained by combining the protein with a metal ion such as copper, wherein the nanoflowers are obtained by mixing the protein and a CuSO4 solution and further reacting at room temperature for 3 days (i.e., 72h) to form a complex via the interaction between the metal ion and the nitrogen atoms found in the protein (claims 1 and 3-5); Ge et al. teach that the size of the nanoflowers is inversely determined by the protein concentration (p. 428; p. 431, column 1, last paragraph and Fig. 3).
Ge et al. do not teach DNA-inorganic hybrid nanoflowers (claims 1, 2, and 8).  Lee et al. teach that methods for obtaining protein-inorganic hybrid nanoflowers could be also used to obtain DNA-inorganic hybrid nanoflowers, wherein the nanoflowers are obtained via the binding of the metal ions to the nitrogen atoms in the DNA (claims 1 and 8) and wherein the DNA-inorganic hybrid nanoflowers have applications in many  recited in claims 1 and 8 and of 10 pM to 1 [Symbol font/0x6D]M recited in claim 6.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  Since the instant claims define that the nanoflowers have a size within the [Symbol font/0x6D]m range, the 3-10 [Symbol font/0x6D]m microflowers of Wei et al. are nanoflowers.  
Based on the teachings of Lee et al. and Wei et al., one of skill in the art would have found obvious to modify the method Ge et al. by replacing the protein with a nucleic acid such as a DNA to achieve the predictable result of obtaining DNA-inorganic hybrid nanoflowers useful for many applications including monitoring drug delivery.  
With respect to the limitation of nuclease resistance (claims 1 and 8), Mei et al. teach that packing nucleic acids into nanoflowers confers protection against nuclease 
The DNA nanoflowers taught by the cited prior art must necessarily exhibit 95% encapsulation efficiency because all that is required to achieve such is to formulate the nucleic acid into inorganic hybrid nanoflowers.  The instant specification does not teach more than this.
With respect to the weight percentage of 7-13% recited in claims 1 and 8, it is noted that there is no evidence of record that using the recited range leads to unexpected properties.  In view of the teachings in the prior art that DNA concentration determines the size, one of skill in the art would have found obvious to use routine experimentation and vary the concentration to obtain nanoflowers with desired DNA percentage and sizes, including sizes of 3-10 [Symbol font/0x6D]m as taught by Wei et al.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
8.	The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every claim limitation.

The argument that the instant method is simple and takes place at room temperature under environmentally friendly conditions is not new and was previously addressed.   Again, there is no difference between the claimed method and the method taught by the cited prior art.  It is also noted that, as evidenced by Wei, the method of 

While the applicant argues that Wei teaches obtaining multiple architectures, it is noted that Wei teaches mixing DNA with Cu2+ which only results in nanoflowers.
	
The argument that the cited references do not teach the presently claimed invention is not found persuasive for the reasons set forth in the rejection above.

The arguments addressing Hu are not material to the instant rejection because the instant rejection is based on Wei’s and not on Hu’s method.

10.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633